Case 1:17-cv-01782-JMS-TAB Document 223 Filed 05/04/21 Page 1 of 3 PageID #: 6033




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF CENTRAL                   )
  INDIANA, INC.,                                   )
  MORY KAMANO,                                     )
  NORMA TEJEDA,                                    )
  CORDELL SPENCER,                                 )
  MARIA GASPAR,                                    )
  FRANKLIN PAZ,                                    )
                                                   )
                                Plaintiffs,        )
                                                   )
                           v.                      )       No. 1:17-cv-01782-JMS-TAB
                                                   )
  RAINBOW REALTY GROUP, INC.,                      )
  EMPIRE HOLDING CORP.,                            )
  JAMES R. HOTKA,                                  )
  SUNSHINE TRUST,                                  )
  REDSKINS TRUST,                                  )
  SPORTING TRUST,                                  )
  ALLEY CAT TRUST,                                 )
  SHORE WATERS DEVELOPMENT, LLC,                   )
  SUNFLOWER TRUST,                                 )
                                                   )
                                Defendants.        )

          TRIAL SETTING AND NOTICE OF FINAL PRETRIAL CONFERENCE

         This cause is hereby set for a Jury Trial before Judge Jane Magnus-Stinson on January

  24, 2022 at 9:00 a.m. in Room 202 of the Birch Bayh Federal Building and U.S. Courthouse, 46

  East Ohio Street, Indianapolis, Indiana.
Case 1:17-cv-01782-JMS-TAB Document 223 Filed 05/04/21 Page 2 of 3 PageID #: 6034




         A Final Pretrial Conference is also set for December 29, 2021 at 10:00 a.m. in Room 202

  of the Birch Bayh Federal Building and U.S. Courthouse, 46 East Ohio Street, Indianapolis,

  Indiana.

         Counsel are reminded of the required pretrial preparation deadlines set forth in the case

  management plan..

         Counsel are further reminded to review the undersigned's Practices and Procedures,

  available at docket [222].



         Date: May 4, 2021




  Distribution:

  Zachary Best
  RELMAN COLFAX PLLC
  zbest@relmanlaw.com

  Russell B. Cate
  RILEYCATE, LLC
  rcate@rileycate.com

  Briana Lynn Clark
  DENTONS BINGHAM GREENEBAUM LLP (Indianapolis)
  briana.clark@dentons.com

  Matthew B. Keyes
  RILYECATE, LLC
  mkeyes@rileycate.com
Case 1:17-cv-01782-JMS-TAB Document 223 Filed 05/04/21 Page 3 of 3 PageID #: 6035




  Jennifer I. Klar
  RELMAN COLFAX PLLC
  jklar@relmanlaw.com

  Andrea M. Lowe
  RELMAN COLFAX PLLC
  alowe@relmanlaw.com

  Andrew M. Pendexter
  DENTONS BINGHAM GREENEBAUM LLP (Indianapolis)
  andrew.pendexter@dentons.com

  Glenn Schlactus
  RELMAN COLFAX PLLC
  gschlactus@relmanlaw.com

  Brian W. Welch
  DENTONS BINGHAM GREENEBAUM LLP (Indianapolis)
  brian.welch@dentons.com

  Yiyang Wu
  RELMAN COLFAX PLLC
  ywu@relmanlaw.com
